UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File No. 001-33861 MOTORCAR PARTS OF AMERICA, INC. (Exact name of registrant as specified in its charter) New York 11-2153962 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2929 California Street, Torrance, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 212-7910 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R There were 12,449,221 shares of Common Stock outstanding at August 9, 2011. MOTORCAR PARTS OF AMERICA, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June 30, 2011 (unaudited) and March 31, 2011 4 Consolidated Statements of Operations (unaudited) for the three months ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the three months ended June 30, 2011 and 2010 6 Condensed Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II — OTHER INFORMATION Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 35 2 Table of Contents MOTORCAR PARTS OF AMERICA, INC. GLOSSARY The following terms are frequently used in the text of this report and have the meanings indicated below. “Used Core” — An automobile part which has been used in the operation of a vehicle. Generally, the Used Core is an original equipment (“OE”) automobile part installed by the vehicle manufacturer and subsequently removed for replacement. Used Cores contain salvageable parts which are an important raw material in the remanufacturing process. We obtain most Used Cores by providing credits to our customers for Used Cores returned to us under our core exchange program. Our customers receive these Used Cores from consumers who deliver a Used Core to obtain credit from our customers upon the purchase of a newly remanufactured automobile part. When sufficient Used Cores cannot be obtained from our customers, we will purchase Used Cores from core brokers, who are in the business of buying and selling Used Cores. The Used Cores purchased from core brokers or returned to us by our customers under the core exchange program, and which have been physically received by us, are part of our raw material or work in process inventory included in long-term core inventory. “Remanufactured Core” — The Used Core underlying an automobile part that has gone through the remanufacturing process and through that process has become part of a newly remanufactured automobile part. The remanufacturing process takes a Used Core, breaks it down into its component parts, replaces those components that cannot be reused and reassembles the salvageable components of the Used Core and additional new components into a remanufactured automobile part. Remanufactured Cores are included in our on-hand finished goods inventory and in the remanufactured finished good product held for sale at customer locations. Used Cores returned by consumers to our customers but not yet returned to us continue to be classified as Remanufactured Cores until we physically receive these Used Cores. All Remanufactured Cores are included in our long-term core inventory or in our long-term core inventory deposit. 3 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2011 March 31, 2011 ASSETS (Unaudited) Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposit Long-term deferred income taxes Long-term note receivable - Goodwill - Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities (see Note 2) Customer finished goods returns accrual Income tax payable Revolving loan - Deferred income taxes Other current liabilities Current portion of term loan Current portion of capital lease obligations Total current liabilities Term loan, less current portion Revolving loan - Deferred core revenue Other liabilities Capital lease obligations, less current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued - - Series A junior participating preferred stock; par value $.01 per share, 20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized; 12,441,971 and 12,078,271 shares issued; 12,427,571 and 12,063,871 outstanding at June 30, 2011 and March 31, 2011, respectively Treasury stock, at cost, 14,400 shares of common stock at June 30, 2011 and March 31, 2011, respectively ) ) Additional paid-in capital Additional paid-in capital-warrant Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying condensed notes to consolidated financial statements are an integral part hereof. 4 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Net sales $ $ Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Acquisition costs - Total operating expenses Operating income Interest expense (Loss) income before income tax expense ) Income tax expense Net (loss) income $ ) $ Basic net (loss) income per share $ ) $ Diluted net (loss) income per share $ ) $ Weighted average number of shares outstanding: Basic Diluted The accompanying condensed notes to consolidated financial statements are an integral part hereof. 5 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred gain on sale-leaseback - ) Amortization of deferred financing costs Provision for inventory reserves Provision for (recovery of) customer payment discrepancies ) Net (recovery of) provision for doubtful accounts Deferred income taxes ) Share-based compensation expense Impact of tax benefit on APIC pool from stock options exercised Gain on redemption of short-term investment: - ) Loss on disposal of assets - Changes in current assets and liabilities: Accounts receivable ) Inventory ) Inventory unreturned ) Prepaid expenses and other current assets Other assets ) ) Accounts payable and accrued liabilities ) ) Customer finished goods returns accrual ) Income tax payable ) Deferred core revenue Long-term core inventory ) ) Long-term core inventory deposits ) - Other liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of plant and equipment ) ) Purchase of businesses - ) Change in short term investments ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving loan Repayments under revolving loan ) ) Proceeds from term loan - Repayments of term loan ) ) Deferred financing costs - ) Payments on capital lease obligations ) ) Exercise of stock options Excess tax benefit from employee stock options exercised Impact of tax benefit on APIC pool from stock options exercised ) ) Proceeds from issuance of common stock - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net (decrease) increase in cash ) Cash — Beginning of period Cash — End of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest, net $ $ Income taxes, net of refunds - Non-cash investing and financing activities: Common stock issued in business acquisition $ $ - The accompanying condensed notes to consolidated financial statements are an integral part hereof. 6 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Condensed Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2012. This report should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended March 31, 2011, which are included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on June 13, 2011. The accompanying consolidated financial statements have been prepared on a consistent basis with, and there have been no material changes to, the accounting policies described in Note 2, Summary of Significant Accounting Policies, to the consolidated financial statements that are presented in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2011. The accompanying consolidated financial statements include the financial position and results of operations and the effects of purchase price allocations of the acquired company from the date of acquisition (see Note 2). Certain prior period amounts have been reclassified to conform to the current period presentation. 1. Company Background and Organization Motorcar Parts of America, Inc. and its subsidiaries (the “Company” or “MPA”) remanufacture, produce and distribute automobile parts for import and domestic cars and light trucks. These replacement parts are sold for use on vehicles after initial vehicle purchase. These automotive parts are sold to automotive retail chain stores and warehouse distributors throughout the United States and Canada and to major automobile manufacturers. The Company obtains used automobile parts, commonly known as Used Cores, primarily from its customers as trade-ins. It also purchases Used Cores from vendors (core brokers). The customers grant credit to the consumer when the used part is returned to them, and the Company in turn provides a credit to the customers upon return to the Company. These Used Cores are an essential material needed for the remanufacturing operations. The Company has remanufacturing, warehousing and shipping/receiving operations for alternators and starters in Mexico, California, Connecticut, Singapore and Malaysia. In addition, the Company utilizes third party warehouse distribution centers in Edison, New Jersey and Springfield, Oregon. In May 2011, pursuant to a purchase agreement (the “Purchase Agreement”) with FAPL Holdings Inc. (“Holdings”), the parent company of Fenwick Automotive Products Limited (“FAPL”), a privately-owned Toronto-based manufacturer, remanufacturer and distributor of new and remanufactured aftermarket auto parts, and certain other individuals, the Company acquired all of the outstanding equity of Holding’s subsidiaries. This transaction provides the Company opportunities to expand beyond its existing product lines of alternators and starters and further enhance its market presence in North America. As a result of this acquisition, the Company now manufactures, remanufactures and distributes new and remanufactured aftermarket auto parts, through its newly acquired subsidiaries, including steering components, brake calipers, master cylinders, hub assembly and bearings, clutches and clutch hydraulics, constant velocity drive shafts, water pumps, control arms and loaded struts for the full range of passenger and truck vehicles. The remanufactured products are sold under the Fenco™ brand name and new products are sold under the Dynapak® brand name. Pursuant to the guidance provided under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), the Company revised its segment reporting, as a result of this acquisition. The Company now reflects two reportable segments, rotating electrical and under-the-car product line, based on the way the Company manages, evaluates and internally reports its business activities. Prior to this acquisition, the Company operated in one reportable segment. 7 Table of Contents 2. Acquisition On May 6, 2011, the Company entered into and consummated transactions pursuant to the Purchase Agreement. Pursuant to the Purchase Agreement, the Company purchased (i) all of the outstanding equity of FAPL, (ii) all of the outstanding equity of Introcan, Inc., a Delaware corporation (“Introcan”), and (iii) 1% of the outstanding equity of Fapco S.A. de C.V., a Mexican variable capital company (“Fapco”) (collectively, “Fenco”). Since FAPL owned 99% of Fapco prior to these acquisitions, the Company now owns 100% of Fapco. In consideration for the acquisition of Fenco, the Company issued Holdings 360,000 shares of the Company’s common stock (the “MPA Shares”). For a period of 18 months following the closing of the acquisition, the MPA Shares shall be (i) subject to transfer restrictions pursuant to a Hold Agreement between the Company and Holdings, dated May 6, 2011 (the “Hold Agreement”), and (ii) held in escrow in order to secure certain indemnification obligations under the Purchase Agreement pursuant to an Escrow Agreement by and among Holdings, Stikeman Elliott LLP, certain other individuals, and the Company, dated May 6, 2011 (the “Escrow Agreement”). The estimated fair value of tangible and intangible assets acquired and liabilities assumed are based on preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the purchase price measurement period as the valuations of the net tangible assets and intangible assets are finalized.Any change could result in material variances between the Company’s future financial results and the amounts presented below, including variances in fair values recorded, as well as expenses associated with these items. The preliminary estimate of assets acquired and the liabilities assumed by the Company in connection with the acquisition, reconciled to the consideration transferred, are provided below: US$ Consideration Stock issued (1) $ Total $ Purchase price allocation Estimated Useful Life Accounts receivable, net of allowances $ Inventory Long-term core inventory Inventory unreturned Prepaid expenses Trademarks 20 years Customer contracts 10 years Non-compete agreements 2 years Plant and equipment, net Revolving loan ) Accounts payable and accrued liabilities ) Customer core returns accruals (2) ) Income taxes payable ) Customer finished goods returns accrual ) Capital lease obligations ) Debenture loan - due to registrant ) Term loan ) Fair value of net assets acquired Goodwill on acquisition $ Based on the Company’s May 5, 2011, closing common stock price of $13.74 per share. The estimated fair value of the customer core return liabilities assumed by the Company in connection with the acquisition is included in accrued liabilities in the accompanying balance sheet at June 30, 2011. 8 Table of Contents The preliminary estimated fair value of the net assets acquired was less than the fair value of the consideration transferred of $4,946,000. The $4,402,000 excess of the purchase price over the fair value of the net assets acquired was recorded as goodwill on acquisition in the accompanying consolidated balance sheet as of June 30, 2011. The unaudited pro forma financial information presented below assumes the acquisition had occurred on April 1, 2010 and 2009, respectively. The unaudited pro forma information presented is for illustrative purposes only and is not necessarily indicative of the results of operations that would have been realized if the acquisition had been completed on the date indicated, nor is it indicative of future operating results. The following historical financial information has been adjusted to give effect to pro forma events that are (i) directly attributable to the acquisition, (ii) factually supportable, and (iii) with respect to statements of operations, expected to have a continuing impact on the combined results, including the amortization of the fair value of the identifiable intangible assets and the cost of goods sold impact related to the fair value step-up of inventory acquired. The unaudited pro forma information does not reflect any operating efficiencies, associated cost savings or additional costs that the Company may achieve with respect to the combined companies. Three Months Ended June 30, Net sales $ $ Operating income Loss before income tax expense ) ) Net loss ) ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 3. Goodwill and Intangible Assets Goodwill Goodwill allocated to the Company’s reportable segments and changes in the net carrying amount of goodwill for the three months ended June 30, 2011 are as follows: Rotating Electrical Under-the-Car Product Line Total Balance at March 31, 2011 $
